United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1398
                         ___________________________

                             United States of America

                                      Plaintiff - Appellant

                                         v.

                                David A. Callison

                                     Defendant - Appellee
                                  ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: January 15, 2021
                               Filed: July 2, 2021
                                 ____________

Before LOKEN, GRASZ, and KOBES, Circuit Judges.
                           ____________

GRASZ, Circuit Judge.

      The district court granted David A. Callison’s motion to suppress drug-related
evidence that the Des Moines police uncovered during a traffic stop. The
government appeals that decision. We reverse.
                                    I. Background

       In the middle of the night, Officer Andrew Kilgore saw a car driving through
a residential area with a broken license-plate light. He followed the car for several
blocks and activated his emergency lights after the car pulled into a driveway. After
boxing the car in, he briefly turned off his headlights to confirm that the license plate
was not lit. It wasn’t. And that violated Iowa law.1

       Officer Kilgore then walked to the driver’s side. Three people sat inside:
(1) Timothy Rios was driving; (2) Kelly Shannon was the front passenger; and
(3) Callison was in the backseat. Officer Kilgore mentioned the broken light and
asked Rios for his license, registration, and insurance. He then asked Rios who
owned the car and why Rios was stopped at this particular house. “Dropping off a
friend,” Rios responded. He gave Officer Kilgore his license but could not find proof
of registration or insurance. Officer Kilgore returned to his cruiser to check the
police records. As it turned out, Rios had a valid license, a properly registered car,
and no outstanding warrants.

       When Officer Kilgore returned to the car several minutes later, Rios still had
not found proof of insurance. Officer Kilgore then shined his flashlight in the
backseat and asked Rios a series of questions around five minutes into the encounter.
He first asked Rios, “What’s the address here? Tell me what’s the address here,
without looking?” Rios couldn’t. Officer Kilgore next asked, “Then why did you
stop here? Why are you sweating profusely?” Rios answered that they were
“dropping off a friend.” Officer Kilgore then asked, “What is the friend’s name?”
Simultaneously, Callison said, “Neil,” while Shannon said, “Rob.” After making
further comments about Rios’s perspiration, the temperature, and the unknown


      1
        Section 321.388 of the Iowa Code provides: “Either the rear lamp or a
separate lamp shall be so constructed and placed as to illuminate with a white light
the rear registration plate and render it clearly legible from a distance of fifty feet to
the rear.”
                                            -2-
address, Officer Kilgore asked—around six minutes into the encounter—what was
“illegal in the car or on [Rios] that [Kilgore] need[ed] to know about?”

      Officer Kilgore called for backup. He continued the questioning and then
ordered Rios out of the car. When asked again why he was sweating, Rios said,
“Because I’m nervous, maybe.”

       When backup arrived, the officers ordered Shannon and Callison out of the
car. Shannon dropped a cigarette pack as she got out. Officer Kilgore picked it up
and found a substance inside that field tested as methamphetamine. He then
searched the car and found a duffle bag inside that contained methamphetamine,
digital scales with methamphetamine residue, two prescription-drug bottles, and a
large amount of cash. The officers arrested Callison along with the other two, got a
warrant for Callison’s home after interviewing him, and then searched his home.

      Callison moved to suppress the drug-related evidence from the vehicle, as
well as his statements and other evidence later found at his home. He argued that
Officer Kilgore unlawfully prolonged a routine traffic stop without reasonable
suspicion and argued that the evidence against him should be excluded as fruit of the
poisonous tree. The district court granted the motion, concluding that Officer
Kilgore unlawfully extended the traffic stop when he began asking travel-related
questions without reasonable suspicion. The government now appeals.

                                   II. Analysis

       The government first argues that Officer Kilgore did not extend the traffic
stop until he asked Rios if there was anything illegal in the car roughly six minutes
into the encounter. We agree.

      In the motion-to-suppress context, we review a district court’s legal
conclusions de novo and its factual findings for clear error. See United States v.
Murillo-Salgado, 854 F.3d 407, 414 (8th Cir. 2017). The Fourth Amendment makes
                                         -3-
“unreasonable searches and seizures” unlawful. U.S. Const. amend IV. A traffic
stop is a Fourth Amendment seizure and requires probable cause of a traffic
violation. See United States v. Washington, 455 F.3d 824, 826 (8th Cir. 2006).
“[A]ny traffic violation, regardless of its perceived severity, provides an officer with
probable cause to stop the driver.” United States v. Jones, 275 F.3d 673, 680 (8th
Cir. 2001). Here, the district court concluded that Officer Kilgore had probable
cause to initiate the traffic stop because he observed that Rios’s license plate was
unlit in violation of Iowa law. See Iowa Code § 321.388. The initial stop itself was
therefore lawful.

       But a lawfully-initiated traffic stop can become unlawful if it is unreasonably
extended. “A seizure justified only by a police-observed traffic violation, therefore,
‘become[s] unlawful if it is prolonged beyond the time reasonably required to
complete th[e] mission’ of issuing a ticket for the violation.” Rodriguez v. United
States, 575 U.S. 348, 350–51 (2015) (alterations in original) (quoting Illinois v.
Caballes, 543 U.S. 405, 407 (2005)). In Caballes, the Supreme Court held that using
a drug dog to sniff around a car during a lawful traffic stop did not violate the Fourth
Amendment when the stop did not last longer than needed to issue a warning ticket
and conduct ordinary inquiries. 543 U.S. at 407, 410. A decade later, adhering to
Caballes’s principle, Rodriguez expressly held “that a police stop exceeding the time
needed to handle the matter for which the stop was made violates the Constitution’s
shield against unreasonable seizures.” 575 U.S. at 350 (rejecting reasoning then
followed in this circuit that de minimis extensions to traffic stops are acceptable to
allow for dog sniffs or other investigative measures).

        Here, the district court held that Officer Kilgore unlawfully extended the
traffic stop roughly five minutes into the encounter when he first began asking travel-
related questions. But it is clear from the facts that Rios was still searching for proof
of his insurance at that point. So, when Officer Kilgore asked his initial series of
travel-related questions between five and six minutes into the encounter, he was still
“handl[ing] the matter for which the stop was made”—here “issuing a ticket for the
[unlit-license-plate] violation.” Id. at 350–51. Just like in Caballes, where the
                                          -4-
Supreme Court upheld a dog sniff that did not extend a traffic stop, 543 U.S. at 407,
410, here Officer Kilgore’s initial questions between five and six minutes into the
encounter did not extend the stop either.

       We therefore conclude that the district court erred in holding that Officer
Kilgore needed reasonable suspicion of another crime to extend the stop when he
began asking travel-related questions five minutes into the encounter. Because
Officer Kilgore was still “handl[ing] the matter for which the stop was made” at that
point, Rodriguez, 575 U.S. at 350, his questions between five and six minutes into
the encounter did not extend the stop. 2

                   2. Reasonable Suspicion to Extend the Stop

      The government next argues that by the time Officer Kilgore asked if there
was anything illegal in the car (around six minutes into the encounter), he had the
reasonable suspicion required to extend the stop. Again, we agree.


      2
         Because Rios was still searching for his insurance information (and had not
indicated he did not have it) when Officer Kilgore asked his initial series of travel-
related questions, the stop was not extended by the officer’s questions. As a result,
we do not reach the more difficult question of the extent to which officers may ask
travel-related questions during a routine traffic stop after Rodriguez. 575 U.S. at
350–51, 354 (limiting the acceptable activities during a traffic stop to those
“reasonably required to complete the mission of issuing a ticket for the violation”
and “attending to related safety concerns” (cleaned up)). It is clear under Rodriguez
that investigating general criminal wrongdoing is outside a routine traffic stop’s
purposes. Id. at 355. In some post-Rodriguez cases we have at least suggested that
travel-related questions remain a “permissible” part of routine traffic stops in the
Eighth Circuit. See, e.g., Murillo-Salgado, 854 F.3d at 415; United States v.
Englehart, 811 F.3d 1034, 1040 (8th Cir. 2016). This is not surprising. As the
district court held below, after Rodriguez an officer may ask travel-related questions
that are rationally related to the purposes of the traffic stop—issuing a traffic citation
and ensuring roadway safety. Under the facts here, though, where there was no
extension of the stop, we need not decide whether the questions asked by Officer
Kilgore were permissible under the Rodriguez standard.
                                           -5-
       To extend a routine traffic stop, an officer needs reasonable suspicion of
additional criminal activity. See Rodriguez, 575 U.S. at 355. Reasonable suspicion
requires “specific and articulable facts which, taken together with rational inferences
from those facts, reasonably warrant” a brief investigative stop. Terry v. Ohio, 392
U.S. 1, 21 (1968). This standard is “less demanding” than probable cause and much
lower than preponderance of the evidence. Illinois v. Wardlow, 528 U.S. 119, 123
(2000). In the traffic-stop context, actions that characterize “a very large category
of presumably innocent travelers” will not meet the standard. Reid v. Georgia, 448
U.S. 438, 441 (1980).

       We have held in the past that each of the following factors, in combination
with others, can help support reasonable suspicion: (1) unusual driving behavior, see
United States v. Walker, 555 F.3d 716, 720 (8th Cir. 2009); (2) attempts to evade
officers, see United States v. Noonan , 745 F.3d 934, 936 (8th Cir. 2014); (3) indirect
or incomplete answers to officer questions, see Murillo-Salgado, 854 F.3d at 416;
(4) nervousness and lack of eye contact, see United States v. Foley, 206 F.3d 802,
804, 806 (8th Cir. 2000); and (5) “seeming implausibilities and inconsistencies in
the responses to [an officer’s] routine questions” about travel plans. See United
States v. Hogan, 539 F.3d 916, 919, 921 (8th Cir. 2008).

       Here, we conclude that the following facts, taken together, supported
reasonable suspicion for Officer Kilgore to extend the stop around the six-minute
mark: (1) the car pulled into a residential driveway after Officer Kilgore followed it
for a brief time without activating his lights; (2) it was the middle of the night;
(3) Rios was avoiding eye contact and behaving nervously during the encounter;
(4) no one in the car knew the address or street where they stopped; and (5) the driver
said they were dropping off a friend, but the two passengers gave different names
for that friend.

      We have concluded that reasonable suspicion was present in similar cases.
See Murillo-Salgado, 854 F.3d at 416; Walker, 555 F.3d at 720; Hogan, 539 F.3d at
919, 921; Foley, 206 F.3d at 804, 806. In Hogan, for example, we held that
                                         -6-
nervousness and inconsistent answers to questions were enough for reasonable
suspicion. 539 F.3d at 919, 921. Similarly, in Foley, we held that officers had
reasonable suspicion to extend a stop where the driver could not remember the name
of his daughter-in-law, gave inconsistent answers about travel plans, was nervous,
and did not make eye contact. 206 F.3d at 804, 806. Thus, we hold that by the time
Officer Kilgore extended the stop, he had developed reasonable suspicion of another
crime.

                                 III. Conclusion

       For these reasons, we vacate the district court’s suppression order and remand
for further proceedings not inconsistent with this opinion.
                       ______________________________




                                        -7-